Case 2:18-cv-12522-VAR-MKM ECF No. 31-8 filed 05/31/19 PagelD.613 Page 1of9

EXHIBIT 7

Olivia Moylen’s
Deposition Transcript
Case 2:18-cv-12522-VAR-MKM ECF No. 31-8 filed 05/31/19 -PagelD.614 Page 2 of 9

Olivia Moylan, R.N.

 

04/05/2019
1 STATES DISTRICT COURT
2 FOR THE EASTERN DISTRICT OF MICHIGAN
3 SOUTHERN DIVISION
4
5 TEOKA S. WILLIAMS,
6 Plaintiff,
7 -vs- Civil Action
8 No. 2:18-cv-12522-VAR-MKM
9
10 BEAUMONT HEALTH,
11 Defendant.
12 /
13 PAGE 1 TO 42
14
15 The Deposition of OLIVIA MOYLAN, RN,
16 Taken at 19th District Court
17 16077 Michigan Avenue
18 Dearborn, Michigan,
19 Commencing at 10:00 a.m.,
20 Friday, April 5, 2019,
21 Before Michelle C. Vining, CSR 2335, RPR
22
23
24
25

    

 

 

|
ee 1OIN Malay stor letagy hansonreporting com
He | Cour Raronrias 4 vice 313 587 8100
Case 2:18-cv-12522-VAR-MKM ECF No. 31-8 filed 05/31/19 PagelD.615 Page 3of9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Olivia Moylan, R.N.
04/05/2019 Page 12

Teoka?

Yes.

What do you recall concerning that?

Crystal came up to me and asked me to cover this one
patient for Teoka for the remainder of the shift to pass
medications, and if the patient needed anything else
during the remainder of the shift.

Is this a patient that you had been assigned at the
start of your shift?

No.

Was it your understanding that this was a patient that
was assigned to Teoka Williams at the start of her
shift?

Yes.

Is it fair to say that that is not the typical protocol
that you were familiar with with regard to patient
assignments?

I wouldn't -- I don't know how to word this. It
happened before, if something were -- there was an
issue, if we needed someone to cover someone. But I had
never had to -- it would -- I had never had to cover in
that sense.

That is what I was going to ask you. So prior to
November 1st and 2nd of 2017, had you ever been asked to

cover another nurse's patients?

 

313,567,8700
Case 2:18-cv-12522-VAR-MKM ECF No. 31-8 filed 05/31/19 PagelD.616 Page 4of9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Olivia Moylan, R.N.
04/05/2019 Page 14

Crystal said. I'm asking you what is your understanding
based on any discussions you had with anybody or the
circumstances of that evening or anything that you've
since learned as to the reason you were covering Teoka
Williams?

MS. DAHLE: Object to the form of the
question. It is compound.

You can answer as best you can.

THE WITNESS: At the time when I was told I
would be covering the patient for the rest of the shift,
I didn't know exactly what was going on. I just knew
that Crystal had told me that I would be the one going
in the room to take care of the patient.

Later on, I remember in the hallway talking
with Teoka, and she had said that the patient had spoke

words that were not kind about Teoka.

BY MS. GAFKAY:

Q.

I understand that it may not be typical language that
you use, but just for the record so we understand what
was said, what did Teoka tell you the patient had said?
She had said that -- I don't remember if she said she
heard or the patient said to her, but she said the
patient had spoken she didn't want the black bitch
taking care of her.

Was it that same shift on November 1st and 2nd that

in al
HANSON RENAISSANCE [meg
I | | Cover Mmecorreres & Wien 313.567 8100

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-8 filed 05/31/19 PagelD.617 Page 5of9

16

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Olivia Moylan, R.N.
04/05/2019 Page 15

Teoka told you that?
Yes.
Did you hear that, did you hear the patient -- well,
I'll ask you about that in a moment.

Did anybody else tell you that the patient had
said something like that?
Not that I recall, no.
Did you actually, were you the one that went into that
room after Crystal talked to you?
Yes, I did go in the room.
You said that Crystal said you'd be the one going in the
room, correct?
Yes.
So my understanding is that you took over care for both
of the patients in that room; is that true?
No.
Did you care for both of the patients in that room, if
they needed something?
No. Not like they weren't my patients. The one --
I understand, but I'm --

MS. DAHLE: Let her finish, she was going to

explain.

BY MS. GAFKAY:

Go on.

If the call light was on in the room, any room, and I

Ho |
ENON iaistn Vislo?\h era) fansonreporting.com
| et We | Cover Rerosrees 6 Voeo 313.587 8100

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-8 filed 05/31/19 PagelD.618 Page 6of9

10

11

l2

13

14

15

16

17

18

19

20

21

22

23

24

25

Olivia Moylan, R.N.
04/05/2019 Page 19

So tell me typically, when you're going to care for a
patient, do you get a report, a full report from the
nurse who is going off?

Yes.

And so tell me what that is, what does that involve?
They tell us why the patient had come into the hospital,
how alert the patient is. I ask if the patient gets up
and walks. We talk about the patients skin, how long
they take their medication, if anything significant
happened in that shift regarding the patient, and what
the plan of care is.

You don't recall whether Crystal advised you to get a
report from Ms. Williams?

No.

And you don't know, you don't recall getting a full
report from Ms. Williams, do you?

Not that I recall.

Do you recall complaining to Ms. Ward or talking to --
you know who Ms. Ward is, correct?

Yes,

Do you recall talking to Ms. Ward about the fact that
this shift in question, November 1 through 2 of 2017,
that you were providing care for both of the patients in
the room on 8 North where the patient that you took over
care for Teoka was, do you recall talking to her about
a

HANSON RENAISSANCE Bei ileal

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-8 filed 05/31/19 PagelD.619 Page 7of9 :

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Olivia Moylan, R.N.
04/05/2019 Page 20

that?

No.

So did that ever happen, did you talk to her about that?
MS. DAHLE: About what, can you be specific

about what?

BY MS. GAFKAY:

Q.

About what I just asked you about. I didn't want to
repeat the whole question. Did you --

About?

-- ever talk to Ms. Ward about the fact that you had
taken over the care of both patients in that room?

No.

Did you ever tell Ms. Williams that you took over both,
the care for both the patients in that room?

No. Not that I recall.

Did Ms. Williams tell you to take over the care of both
patients in that room?

No.

Did Crystal tell you that Ms. Williams should not be in
that room?

No.

Did Crystal tell you that Ms. Williams should not be
providing care for that particular patient, that you
were taking over the care for?

She told me to take over the care for the patient and

 
' Case 2:18-cv-12522-VAR-MKM ECF No. 31-8 filed 05/31/19 PagelD.620 Page 8 of9

10

11

12

13

14

i5

16

17

18

19

20

22

23

24

25

Olivia Moylan, R.N.
04/05/2019 Page 26

Why not?

Teoka was told to give report.

When you assume the care of a patient and there is an
oncoming nurse for the next shift, what is the typical
protocol for reports?

If you have the patient, you're giving report to the
oncoming nurse.

That didn't happen with this particular patient, did it?
No, because I didn't have the patient for the full
shift. I may have given updates, but I don't recall
giving a full report on the patient.

Well, you certainly -- at some point during the shift,
your supervisor directed you to assume care of this
patient, correct?

Yes.

And despite assuming the care of this patient, when the
new nurse came on, you did not give that nurse a full
report regarding this patient, did you?

No.

That is not typical -- that is -- that's against what
typically is done, isn't it?

If you have a patient for the shift, that's your patient
and you're giving report when an oncoming nurse comes
on.

What about when you've assumed care for a patient,

i r |
HANSON RENAISSANCE [Rempel testy

 
Case 2:18-cv-12522-VAR-MKM ECF No. 31-8 filed 05/31/19 PagelD.621 Page 9of9

i
14
15
16
17
18
9
20
Zi
22
23
24

25

Q.

Olivia Moylan, R.N.
04/05/2019 Page 33

Do the records reflect that you administered medication
to this patient?

Well, it shows I didn't give the medication, but I had
to go in and scan the patient.

Who would have given the medication?

Well, I had marked that I didn't give the medication
because the patient was on a drip.

I see. But you had to check the patient physically?
Yes.

And if she had not been on a drip, would you have had to
give her the medication?

Yes,

SO you provided some type of care to the patient, direct
care, true?

Yes.

Let me just ask you -- I asked you directly about Toni
Ward. But let me ask you, did you discuss or complain
or make mention to anybody, including Crystal, Toni,
Teoka, a co-worker, anybody, that you had been required
to care for both patients in the room where you had been
directed to provide care in place of Teoka Williams?
Not that I recall.

I'm going to take a brief -- well, let me ask you this.
Have you talked to anybody -- other than Beaumont's

attorneys, have you talked to anybody else regarding

|
HANSON RENAISSANCE [Bbigs filopodia
| Eg Cover Reronrans 4 voro 313.567.8100

 
